 
FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.


AND


STATE OF WISCONSIN


DEPARTMENT OF FINANCIAL INSTITUTIONS






 

 

                                                                                                               
)
In the Matter
of                                                                                    )                                                                     
STIPULATION AND CONSENT
)                                                                           TO
THE ISSUANCE OF A
WATERSTONE BANK,
SSB                                                             )                                                                               
 CONSENT ORDER
WAUWATOSA, WISCONSIN                                                         )
)
(WISCONSIN
CHARTERED                                                              )                                                                                      
FDIC-09-509b
INSURED NONMEMBER BANK)                                    )
)

 

 
 
Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF A
CONSENT ORDER ("STIPULATION") by the Federal Deposit Insurance Corporation
("FDIC") and the State of Wisconsin Department of Financial Institutions,
(“WDFI”), it is hereby stipulated and agreed by and among representatives of the
FDIC, the WDFI, and Waterstone Bank,SSB, Wauwatosa, Wisconsin ("Bank") as
follows:
1.           The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING ("NOTICE") detailing the unsafe or unsound banking
practices alleged to have been committed by the Bank and of its right to a
hearing on the charges under section 8(b) of the Federal Deposit Insurance Act
("Act"), 12 U.S.C. § 1818(b), and of its right to a hearing on the charges under
section 220.04(9) of the Wisconsin Statutes, Wis. Stat. § 220.04(9),  regarding
hearings before the WDFI, and has knowingly waived those rights.
 
- 1 -


2.  The Bank, solely for the purpose of this proceeding, and without admitting
or denying any of the charges of unsafe or unsound banking practices, hereby
consents and agrees to the issuance of a CONSENT ORDER ("ORDER") by the FDIC and
the WDFI.
3.           The Bank further stipulates and agrees that such ORDER shall be
deemed to be an order which has become final and unappealable, and that the
ORDER shall become effective upon issuance by the FDIC and the WDFI and fully
enforceable by the FDIC and the WDFI pursuant to the provisions of section 8(i)
of the Act, 12 U.S.C. § 1818(i) and under Section 220.04(9) of the Wisconsin
Statutes, Wis. Stat. § 220.04(9), respectively, subject only to the conditions
set forth in paragraph 4 of this STIPULATION.
4.           In the event the FDIC and the WDFI accept this STIPULATION and
issue the ORDER, it is agreed that no action to enforce the ORDER will be taken
by the FDIC in the United States District Court or the appropriate Federal
Circuit Court or by the WDFI in the appropriate State Circuit Court unless the
Bank, any Bank institution-affiliated party, as that term is defined in section
3(u) of the Act, 12 U.S.C. § 1813(u), or any of its successors or assigns, has
violated or is about to violate any provision of the ORDER.


- 2 -


5.           The Bank hereby waives:
(a)           The receipt of a NOTICE;
(b)           All defenses and counterclaims of any kind to this proceeding;
(c)           A hearing for the purpose of taking evidence on the allegations in
the NOTICE;
(d)           The filing of proposed findings of fact and conclusions of law;
(e)           A recommended decision of an Administrative Law Judge; and
(f)           Exceptions and briefs with respect to such recommended decision.


Dated this _______ day of _______________, 2009.




FEDERAL DEPOSIT
INSURANCE                                                                           WATERSTONE
BANK, SSB
CORPORATION,                                                                                                         WAUWATOSA,
WISCONSIN
LEGAL DIVISION


By:                                                                                                                                 By:




_____________________________                                                                   _____________________________                
Louis J.
DiPietro                                                                                                   
       Thomas E. Dalum
Deputy Regional
Counsel                                                                                
          Director




- 3 -



 


STATE OF WISCONSIN
DEPARTMENT OF
FINANCIAL                                                                          _____________________________
INSTITUTIONS                                                                                                        Douglas
S. Gordon
                    Director
By:




___________________________                                                                     _____________________________
Michael J.
Mach                                                                                                   
   Michael L. Hansen
Administrator                                                                                                     
      Director
Division of Banking
 
                                                                                                                         
          ______________________________
                    Patrick S. Lawton
                    Chairman of the Board




                    _____________________________
                    Stephen J. Schmidt
                    Director




                   Comprising the Board of
                                                                                                                      
       Directors of
                   Waterstone Bank, SSB
                   Wauwatosa, Wisconsin

 
- 4 -

 
